Citation Nr: 1427961	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for back conditions manifested by chronic back and neck pain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1980 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board previously remanded the case in November 2012 for further development related to the Veteran's request for a hearing.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268(1998).  In January 2014, the Veteran's representative indicated that the Veteran no longer wanted a hearing.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's current back conditions are related to service.


CONCLUSION OF LAW

The criteria for service connection for back conditions manifested by chronic back and neck pain have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a June 2008 letter.  The claim was subsequently readjudicated in a December 2009 statement of the case and July 2011, December 2013, January 2014, and March 2014 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment record and medical treatment records are in the file.  In addition, non-VA treatment records have been obtained and associated with the file.  
The Veteran indicated that he applied for Social Security Administration (SSA) benefits around 1992-95.  See, e.g., January 2010 VA Form 9.  In a June 2009 response, however, SSA indicated that it did not have or was unable to locate any medical files pertaining to the Veteran.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent a VA examination in June 2011.  The report and medical opinions are in the claims file.  The Board finds that this examination is adequate; it involved a review of the claims file, thorough examination of the Veteran, and supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran asserts he has a condition manifested by chronic neck and back pain, of service origin, and claims service connection is warranted.  He reports that he was in a motor vehicle accident in service and that he was hospitalized in service for back pain, blaming it on having to sit on a faulty chair.  See, e g., May 2008 Statement from the Veteran.  The Veteran asserts that he has suffered back pain for 30 years.

The Veteran is an inmate at the Oregon Department of Corrections (ODC).  ODC medical records reflect that the Veteran has complained and received treatment for back pain.  In a June 2011 VA examination, the Veteran was diagnosed with cervical strain with limited movement and a lumbar sacral strain.

The Veteran's service treatment records confirm that the Veteran had a motor vehicle accident in service and started reporting lumbosacral pain around October 1980.  An October 1980 Line of Duty Determination record reflects that the Veteran reported back pain around September 1980, and he was diagnosed with psychophysiologic back pain.  In addition, an additional October 1980 record confirms that the Veteran was hospitalized for back pain in September 1980 and remained there for around two weeks; this record notes that the Veteran believed that his work chair was at fault for his back pain.  The Veteran's service treatment records also reflect that the Veteran complained and received treatment for back pain on several occasions.  An October 1981 separation examination notes the Veteran's hospitalization for back pain, and in his October 1981 Report of Medical History for the purpose of separation from service, the Veteran reported recurrent back pain. 

Here, as the record reflects that the Veteran has current diagnoses of back conditions as well as in-service incurrences, the determinative issue is whether there is a link between the Veteran's present conditions and his incurrences in service.  Nonetheless, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current back conditions are related to service.

As noted above, in a June 2011 VA examination, the Veteran was diagnosed with cervical strain without limited movement and lumbar sacral strain.  The VA examiner considered the Veteran's reports of in-service incurrences and symptomatology, as well as his claims file, medical records, and x-ray reports.

On the question of a nexus to service, the examiner opined that the Veteran's upper and lower back conditions appear chronic without degenerative changes, as evidenced on X-rays that would be expected from trauma.  Therefore, it is less likely that the Veteran's upper and lower back conditions were caused by service and more likely the result of strain on his back he experiences as he ages with everyday use.

The Board has considered the Veteran's lay statements in support of his claim, which assert that his conditions are related to service.  The Veteran is competent to testify as to his observations, but he has not demonstrated that he is an expert when it comes to diagnosis or etiology of back disorders.  Unlike disorders that may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the diagnoses and causes of back conditions is not readily apparent to lay observation.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent as to his observations, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professional who found no nexus to service and attributed his conditions to an alternative cause.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  Therefore, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the June 2011 VA examination opinion.

Accordingly, for the reasons discussed above, the preponderance of the evidence weighs against a finding that the Veteran's back conditions are related to service; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for back conditions manifested by chronic back and neck pain is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


